DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 03/03/2022. This action is made FINAL.  

2.	Claims 1-14, 16-22 and 41-44 are pending in the case.  Claims 1, 12 and 22 are independent claims.  Claims 1, 12, 22, and 43-44 have been amended.  Claims 15, 23-42 and 45 are cancelled.  



Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive. 

Applicant argues (claims 1, 12 and 22) Griffin and Harvey fail to disclose contextual information including “an identification of another object of the user’s interaction or gaze within the environment” and dynamically configuring functions including “a command to 


In response, Harvey discloses detecting a physical keyboard position and associating a layout of keys with the physical keyboard location (Para 132; Fig. 6), which corresponds to contextual information as similarly described in Applicant’s Specification (Para 138 – track/detect keyboard position and match position of keys).  Harvey also discloses detecting another object (e.g. surface, mouse, coffee cup) and providing a keypad for that object (Para 84-86), which corresponds to contextual information as similarly described in Applicant’s Specification (Para 139 – detecting an object a user interacts with and providing controls for that object).  Thus, Harvey teaches contextual information including “an identification of another object of the user’s interaction or gaze within the environment”.  

Additionally, Griffin discloses set of keyboard keys vary with the application setting and activity (Para 36), which teaches dynamically configuring functions.  Harvey further discloses detecting objects, e.g. mouse/coffee cup, that can have projected input keys/keypad (Para 86); and defining different gestures for different spaces, where the different gestures are commands to interact with the environment (Para 85).  Thus, the combined teaching of Griffin and Harvey teach dynamically configuring functions including “a command to control a feature of the identified object of the user’s interaction or gaze within the environment”.

Applicant argues dependent claims 2-11, 13, 14, 16-21 and 43-44, which respectively depend from either claim 1 or 12, are patentably distinct from the prior art record at least for similar reasons as set forth with respect to claims 1 and 12.   

In response, claims 2-11, 13, 14, 16-21 and 43-44 are not allowable based on similar rationale as applied in the above response to Applicant’s arguments of corresponding independent claims 1 and 12, and based on rationale applied in the following rejection.



	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-13, 16-22 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0038519 A1 and further in view of Stephen Harvey et al. US 2018/0173323 A1.


Independent claim 1, Griffin discloses a system comprising: 

An augmented reality display system configured to present virtual content in a physical environment of a user (i.e. augmented reality glasses provide view of a real world scene combined with virtual content - Para 22, 23; Fig. 1 “104”), the augmented reality display system having a lens (i.e. glasses include a lenses to enable showing of AR content – Para 23); 

an outward-facing imaging system configured to image the physical environment of the user (i.e. an image sensor of augmented reality glasses – Para 24); 



analyze an image of the physical environment acquired by the outward- facing imaging system (i.e. recognize the orientation and distance of the keyboard – Para 24; visually track selected elements of the keyboard – Para 25); 

recognize a physical keyboard having a plurality of keys based on an analysis of the image (i.e. recognize the orientation and distance of the keyboard – Para 24); 

determine contextual information, some of the contextual information being associated with the physical keyboard (i.e. recognize the orientation and distance –Para 24 – and selected elements of the keyboard – Para 25); 

determine a specification for the physical keyboard based at least in part on the contextual information (i.e. recognizing the orientation and distance of the keyboard enables registration of the augmented reality content and the real world view – Para 24; the augmented reality keyboard is mapped to the physical keyboard – Para 33 – using a selected layout - Para 35); 




determine a rendering location of a virtual key label based at least in part on the specification (i.e. determine where to map virtual keys of the overlay keyboard based on a selected keyboard layout – Para 33, 35);

instruct the augmented reality display system to render the virtual key label at the determined rendering location (i.e. provide display of virtual keycaps overlaying physical keys of the keyboard – Para 37; the overlaid keyboard is dynamically registered at the location and orientation of the physical keyboard – Para 24); and
 
instruct the augmented reality display system to provide, with a virtual screen, a user interface associated with the virtual key label and actuation of the physical keyboard at the rendering location (i.e. augmented reality glasses – Para 23 - present virtual keys overlaying physical keys to suit needs of an application setting – Para 17; using a blank keycap associated with a physical keyboard – Para 32 – augmented reality keycap 


Griffin discloses performing a user interface function associated with the virtual key label as Griffin teaches user input is tracked – Para 33 – when inputting information to a modified keycap on a physical keyboard – Para 13 – to permit assertion of a particular key to input the alphanumeric character or symbol – Para 16, which suggests performing a user interface function associated with the virtual key label.


Griffin fails to disclose some of the contextual information being associated with the user's environment or another object of the user's interaction or gaze within the environment and some of the contextual information including an identification of another object of the user's interaction or gaze within the environment; The functions including a command to control a feature of the identified object of the user’s interaction or gaze within the environment



Some of the contextual information including an identification of another object of the user's interaction (i.e. detection of a physical object associated with the system triggers rendering of layers to change the virtual keyboard representation – Para 30, 177; detect environment objects, such as a coffee cup/mouse – Fig. 1B “118”)  or gaze within the environment (i.e. user gaze is tracked – Para 124 -  and used as a trigger to change of the input device displayed based on context – Para 125); 

The functions including a command to control a feature of the identified object of the user’s interaction or gaze within the environment (i.e. different gestures are commands to interact with the environment and different gestures are defined for different spaces – 


It would have been obvious at the effective date of invention to combine Harvey’s performing a user interface function associated with the virtual key label with the method of Griffin because each teaches tracking user key assertions, which enables display of content corresponding to a selected key. Thus, the combination of Harvey’s performing a user interface function associated with the virtual key label with the method of Griffin yields predictable results. 

Additionally, it would have been obvious at the effective date of invention to combine Harvey’s teaching of some of the contextual information being associated with the user's environment or another object of the user's interaction or gaze within the environment with the method of Griffin because generation of a customized/changed virtual keyboard in response to changes in the user’s environment provides an improved visualization of a real world arrangement of the virtual keyboard representation (Harvey, Para 188, 189, 195). Thus, the combination of Harvey’s teaching of some of the contextual information being associated with the user's environment or another object of the user's interaction or gaze within the environment with the method of Griffin yields predictable results. 





Claim 2, Griffin discloses the system of claim 1, wherein the virtual content comprises at least one of: augmented or mixed reality content (i.e. content can overlay the physical keyboard to create an augmented reality – abstract; Para 32).  
 


Claim 4, Griffin discloses the system of claim 3, wherein the visual characteristics comprise at least one of: a shape of a surface of the physical keyboard or a label of the physical keyboard (i.e. detecting selection of a particular physical keycap – Para 36).  





Claim 6, Griffin discloses the system of claim 1, wherein the specification comprises at least one of a layout of the plurality of keys or functions of the plurality of keys (i.e. the augmented reality keyboard is mapped to the physical keyboard – Para 33 – using a selected layout - Para 35).

  

Claim 8, Griffin discloses the system of claim 1, wherein at least one key of the plurality of keys has a capacitive touch sensor (i.e. detect user selection of particular keys on the physical keyboard – Para 31, 36; the physical keyboard has capacitive sensors – Para 18).  




  
Claim 10, Griffin dsicloses the system of claim 1, wherein the portion of the physical keyboard comprises blank keys (i.e. keys of the physical keyboard can appear blank – Para 32) and to dynamically configure the functions of at least the portion of the physical keyboard, the hardware processor is programmed to: assign command functions to the blank keys (i.e. physical keycaps are mapped to augmented reality keycaps; and the function  – Para 33) wherein the command functions cause the system to perform a user interface operation (i.e. actions and functions are carried out by the control circuit – Para 27 – that communicates with the wireless augmented reality interface – Para 26; Fig. 1 “104” – to present display of characters entered by the user via the keyboard – Para 21).  



Claim 11, Griffin discloses the system of claim 10, wherein the rendering location of a virtual key label coincides with a location of a blank key in the portion of the physical keyboard (i.e. keys of the physical keyboard can appear blank – Para 32; the augmented reality keyboard is mapped to the physical keyboard – Para 33 – using a 



Independent claim 12, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein. Additionally, Griffin discloses presenting virtual content in a physical environment of a user (i.e. AR keycap content overlays physical keycaps – Para 30, 37).



Claim 13, Griffin discloses the method of claim 12, wherein the keyboard comprises a physical keyboard (Fig. 1 “100”).  

 

Claim 16, Griffin discloses the method of claim 12, wherein the keyboard comprises a virtual keyboard, wherein the virtual keyboard is rendered on a surface of a user's environment (i.e. an overlay keyboard that augments display of the physical keyboard – Para 37).  



Claim 17, Griffin discloses the method of claim 16, wherein the surface comprises a surface of a physical keyboard (i.e. a physical keyboard - Fig. 1 “100” – is displayed with an overlaid keyboard – Para 37).  


Claim 18, Griffin discloses the method of claim 12, wherein identifying a keyboard comprises at least one of communicating with the keyboard to obtain identifying information of the keyboard, selecting the keyboard among a plurality of keyboards based on the contextual information (i.e. recognize the orientation and distance of the keyboard to dynamically register the augmented reality keys to the physical keys – Para 24; user selection of set of candidate keycaps – Para 35 - enables association of augmented reality keycaps to physical keycaps – Para 37), recognizing the keyboard based on an image of the keyboard.  




Claim 19, Griffin discloses the method of claim 18, wherein the image is acquired by at least one of: an outward-facing imaging system of a head-mounted device (i.e. an 


Claim 20, Griffin discloses the method of claim 12, wherein the portion of the keyboard comprises blank keys (i.e. keys of the physical keyboard can appear blank – Para 32).  



Claim 21, Griffin discloses the method of claim 12, wherein the contextual information is also associated with at least one of: the user (i.e. detecting the users selection of a particular set of candidate keys layout and/or language versions – Para 35-36), which Harvey also discloses (i.e. layers overlay the keyboard to graphically modify the virtual representation of the keyboard; layers are contextually relevant and change based on current virtual reality context or other stimuli; layers are customized based on user preferences – Para 158, 159).



Independent claim 22, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein. 






Griffin fails to disclose the system of Claim 1, wherein the contextual information includes a lighting condition of the user's environment, which Harvey discloses (i.e. overlay layers change in response to contextual events of the virtual environment; one contextual event is an environmental media such as ambient light proximal to the keyboard – Para 177, 190).  

It would have been obvious at the effective date of invention to combine Harvey’s contextual information includes a lighting condition of the user's environment with the method of Griffin because generation of a customized/changed virtual keyboard may include determination of the environment lighting to provide an improved visualization of a real world arrangement of the virtual keyboard representation (Harvey, Para 195). 


Claim 44, Griffin discloses selectively displaying information content associated with augmented reality keys overlaying a physical keyboard (abstract).

Griffin fails to disclose the system of Claim 1, wherein the contextual information includes a layout, location, or size of the object of the user's interaction or gaze within the environment.  



It would have been obvious at the effective date of invention to combine Harvey’s contextual information includes a location of the object of the user's interaction with the method of Griffin because generation of a customized/changed virtual keyboard may include determination of the proximity of an object to provide an improved visualization of a real world arrangement of the virtual keyboard representation and an interoperable object that shares/transfers input element functionality (Harvey, Para 188, 189, 195). 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0035819 A1 in view of Stephen Harvey et al. US 2018/0173323 A1 as applied to claim 1 above, and further in view of Inkuk Yun, KR 10-2014/0179354.





Claim 3, Griffin discloses the system of claim 1, wherein to analyze the image, the hardware processor is programmed to execute an object recognizer to identify a physical keyboard based on visual characteristics of the physical keyboard (i.e. 


Griffin in view of Harvey fails to specifically disclose executing an object recognizer to identify a physical keyboard based on visual characteristics of the physical keyboard, which 

Yun discloses (i.e. a wearable device including a virtual input interface has an input area that displays virtual content added, via overlapping, to a photographed real image - p. 10, Para 5; p. 14, Para 2; p. 37, Para 1; the device recognizes a predetermined object, e.g. real object, and touching of the predetermined object – p. 16, Para 2-3 based on the size, shape or distance of the real object – p. 16, Para 7).


It would have been obvious at the effective date of invention to include Yun executing an object recognizer to identify a physical keyboard based on visual characteristics of the physical keyboard with the method of Griffin in view of Harvey because each teaches using a wearable device to display content overlapping a real world image by recognizing interaction with an object in the real world, which can be identified via recognition of object attributes, such as size. Thus, include Yun executing an object recognizer to identify a physical keyboard based on visual characteristics of the physical keyboard with the method of Griffin in view of Harvey yields predictable results.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0035819 A1 in view of Stephen Harvey et al. US 2018/0173323 A1 as applied to claim 1 above, and further in view of Ansell et al., US 2014/0205183 A1.


Claim 7, Griffin discloses the system of claim 1, wherein to determine the specification for the physical keyboard, the hardware processor is programmed to: determine a model of the physical keyboard based on the analysis of the image (i.e. image sensor provides information about the physical keyboard – Para 24; recognize the orientation and distance of the keyboard to dynamically register the augmented reality keys to the physical keys – Para 24; user selection of set of candidate keycaps – Para 35 - enables association of augmented reality keycaps to physical keycaps – Para 37; the set of candidate keycaps corresponds to versions of keyboard layouts – Par 35);  and access the specification of the model to retrieve the specification (i.e. present a plurality of different set of augmented reality keycaps – Para 13; versions of keyboard layouts are provided for selection – Para 14).


Griffin discloses access the specification of the model to retrieve the specification (i.e. present a plurality of different set of augmented reality keycaps – Para 13; versions of 

Harvey discloses different keyboard types (Para 79, 86, 163) stored as indicia layers (Para 155, 163).

However, Griffin in view of Harvey fails to specifically disclose determine a model of the physical keyboard and access a database storing the specification of the model to retrieve the specification.

Ansell discloses determining a model, e.g. manufacturer and model number, of the physical keyboarded based on analysis of the image (Para 64, 66, 70) and accessing a database storing the specification of the model to retrieve the specification (i.e. locating the keyboard manufacturer and model information in the database – Para 76).

It would have been obvious at the effective date of invention to include Ansell’s determine a model of the physical keyboard and access a database storing the specification of the model to retrieve the specification with the method of Griffin in view of Harvey because Griffin teaches a control circuit coupled to a memory that enables processing of instructions to select and register a stored augmented layout, which Ansell discloses the layout can be determined based stored keyboard model information.  

Thus, to include Ansell’s determining a model of the physical keyboard and access a database storing the specification of the model to retrieve the specification with the method of Griffin in view of Harvey provides the advantage of using known keyboard layouts to improve keyboard layout in a virtual overlay presentation.





Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0035819 A1 in view of Stephen Harvey et al. US 2018/0173323 A1 as applied to claim 1 above, and further in view of Jeffrey Szmanda et al., US 5,466,078.



Claim 14, Griffin discloses the method of claim 13, wherein the physical keyboard can be a variety of sizes (Para 18). 

Griffin in view of Harvey fails to disclose the physical keyboard is assembled from a plurality of detachable sections, which Szmanda discloses (i.e. a single keyboard that can be repositioned to form two separate sections - Fig. 2, 12; col. 2, ll. 63-67).

It would have been obvious at the effective date of invention to combine Szmanda’s the physical keyboard is assembled from a plurality of detachable sections with the method of Griffin in view of Harvey because each teaches user interaction with a keyboard, 

One would have been motivated to combine Szmanda’s the physical keyboard is assembled from a plurality of detachable sections with the method of Griffin in view of Harvey for the benefit of maintaining key arrangement while improving ergonomics to avoid use complications (Szmanda, col. 1, ll. 24-30, col. 1-2, ll. 58-3).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.